Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument regarding generating nanotubes on zirconium metal, it is noted that Smith teaches creating nanotubes on titanium alloy in paragraph [0028].  Regarding removing the titanium oxide nanotubes to create dimples, it is noted that Smith teaches removing nanotube oxide layer to form dimples in paragraph 0071. Regarding claim 3 remarks, see paragraph [0019] for thickness ranging from 0.1 nm to 1 microns. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (2018/0161128).
Smith discloses a method of preparing an implant having a nanopatterned dimple surface, comprising: forming titanium oxide nanotubes on implant body by anodizing an implant body composed of titanium metal or a titanium alloy ([0010]-[0012]); and forming dimples on a surface of the implant body by removing the titanium oxide nanotubes ([0028], [0071]) previously formed on the implant body by anodization;  the forming the titanium oxide nanotubes by anodizing the implant body is performed in a manner in which the implant body is dipped in an electrolyte containing a fluoride (F-) ion and is anodized ([0069]); forming an oxide film ([0028) having a thickness ranging from 10 nm to 1,000 nm on the surface of the implant body by heat-treating the implant body, after the forming the dimples on the surface of the implant body ([0006] ,[0012]). The dimples diameter relates to the size of nanotubes which is in the range of 100 nm to 150 nm, thus implies the thickness of the oxide film in the range of 100 to 150 nm. The dimples further includes nanopores ([0058]); the implant body is dipped in an organic acid or base aqueous solution ([0071]); the surface of the implant body to sandblasting, before the forming the titanium oxide nanotubes ([0078]); the sandblasting is performed in a manner in which the surface of the implant body is struck by sandblasting media to thus form micro-sized roughness having a size of 50 m to 500 m on the surface of the implant body ([0078], pore size up to trabecular pore size, that is in the range of up to 500 nm); subjecting the implant body to surface treatment through an SLA (Sandblasting, Large-grit, Acid etching) process, before the forming the titanium oxide nanotubes (see [0078]) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al.  as applied to claim 1 above, and further in view of Kumar et al. (2016/0015483).
  Smith discloses the invention substantially as claimed except for dimples being in hemispherical shape; however, Kumar teaches dimples with such shape ([023],[0146]) on an implant (title). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the implant of Smith by providing hemispherical shape dimples as taught by Kumar in order to improve primary stability and/or promote healing and osseointegration.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571)270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772